Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed January 10, 2022.  

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Bush (US 9,584,834 B1), discloses an interface that provides a main video stream for a user to view the video stream capture by the user or streams being captured by other users in real-time and allow the user to select other cameras or broadcasters to view or edit in the main video stream. (Column 7, 51-59, column 8, 1-14).  Bush does not disclose an option to view and capture a second video stream being captured on the second computing device as claimed.
More specifically, the prior art of record fails to teach neither singly nor in combination, the claimed limitations of "determining a second computing device, of a plurality of computing devices, that is within a predetermined distance from a location of a first computing device; causing display, by the first computing device, of a graphical indication that a second user associated with the second computing device is nearby while displaying a first video stream .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446